EXHIBIT13.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO (the “company”) is filing with the U.S. Securities and Exchange Commission, on the date hereof, its Amendment No. 1 to the annual report on Form 20-F for the fiscal year ended December 31, 2010 (the “Report”). Pursuant to Exchange Act Rules 13a - 14(b) or 15d - 14(b) and to 18 U.S.C. Section 1350 as enacted pursuant to the requirements of Section 906 of the Sarbanes-Oxley Act of 2002, I, José Antônio de Almeida Filippo , Chief Financial Officer, hereby certify that: (i) the Report fully complies with the requirements of section 13(a) or 15(d) of the U.S. Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 29, 2011 By: /s/José Antônio de Almeida Filippo Name: José Antônio de Almeida Filippo Title: Chief Financial Officer
